Title: Joseph C. Cabell to James Madison, 3 December 1829
From: Cabell, Joseph C.
To: Madison, James


                        
                            
                                My dear Sir,
                            
                            
                                
                                    Thursday morning.
                                
                                3d. Dec. 1829
                            
                        
                         
                        It would have afforded me much gratification to have an opportunity of occasionally conversing with you in a
                            confidential manner during my short stay in this place. But the structure of this boarding House & the
                            circumstances under which we are placed, seem to render it impracticable to touch on private topics. I have therefore
                            determined to write you a few hasty lines. I should have written you before now, but I have constantly expected to be with
                            you at an earlier period, and my arrival has been deferred by unexpected circumstances. I have never received any further
                            communication from Mr. Morris relative to the subject of the Danger not over. I will certainly see him relative to that
                            matter before I leave town, & will in due time communicate the result. I wrote to Mr. Jefferson Randolph devising
                            as a favor that he would inform me whether there was among his Grandfather’s papers any letter from Mr. Pendleton to the
                            latter or from the latter to Mr. Pendleton respecting the same subject. I saw Mr. R. at Nelson Court—when I learned from
                            him that he had formerly made a search at your instance & had found none—but he promised as soon as possible to
                            make another examination. I will write the result, as soon as it reaches me. He is now engaged in a Canvass for the
                            Senate. Owing to the fact of some of my Journals being in the hands of the Bookbinder, I have heretofore been unable to
                            ascertain whether the inconsistency which you suppose to have taken place in the principles advocated by the Anti Tariff
                            Party in the Va. Legislature did really occur. I will not lose sight of it, and as soon as I shall have it in my power to
                            make the comparison, I will do so, and will inform you of the result. As soon as I can get back from Corrottoman to
                            Wmsburg, which will be by the 1st Jan. I will commence the Constitutional researches which you recommended to me. In the
                            mean time, I have decided to lay my pamphlet by till a future day. The Union of three very unpopular opinions in the same
                            pamphlet, it seems to be thought by Mr. Lomax, Mr. Johnson, Mr. Coalter & my brother would destroy the effect of
                            my remarks on the Tariff. I cannot sever the subject as you suggested without tearing the pamphlet entirely to pieces. I
                            have not time to do this now—& the public mind is entirely engrossed by another subject. I have therefore decided
                            to postpone that affair till a future day and to take up the Constitutional questions involved in it & to give them
                            a new & more profound consideration. I make these remarks to explain my conduct of late, and to dispose of a
                            subject which I had left somewhat unfinished.
                        As your personal friend I will state some circumstances touching the subject of the Convention which I think
                            you ought to be apprized of. Your vote in favor of the mixed basis or federal principle in the popular branch, which you
                            gave in committee of the whole, attracted much attention and made a profound impression thro’ the middle country, as it
                            doubtless did, throughout the state. I can say with perfect confidence that it has produced & is producing the
                            most powerful effects in the part of the country where I reside. I verily believe that the course which you took on that
                            occasion has put into motion vast masses of the people, & is one of the chief causes of the change now going on in the
                            three doubtful districts. I know that other causes have acted also but the Union of yourself & Judge Marshall in
                            favor of the principle of the mixed basis or federal numbers—has spread delight thro’ the Eastern part of the State, and I
                            firmly believe that in a short time, with the exception of Loudon, all Eastern Virginia will speak but one voice.
                            Every mail brings new papers of instructions from the doubtful districts, and the opposite party are dreading the
                            result. I have had conferences with many persons, & I am thoroughly persuaded that the only way to obtain a fair
                            compromise from the west, is for the east to be united & to stand firmly on the federal principle, and that the
                            best means of effecting the latter object, is for yourself and Judge Marshall to continue to maintain the ground you
                            took in the Committee of the whole. If you should return to the ground of the Legislative Committee, the consequences
                            will, in my humble judgment, be disastrous in the extreme. The middle country is now rallying to the ground to which you
                            pointed them—and all Eastern Virginia look with intense anxiety to you, to save them from ultimate ruin. At the time of
                            my conversation with you last evening, I was ignorant that you had addressed the Convention on yesterday. Afterwards the
                            intelligence reached me that you had done so: and both parties contend for your patronage. Upon diligent enquiry, I find
                            that your remarks went to the support of the federal principle in the abstract, and that the exultation of the tramontane
                            party is premature. I went down to the printing office in the deepest, I may say breathless anxiety, soon after the dawn—& came back much relieved. Nineteen years experience in the Senate, have left me under the deepest impression,
                            that the Senate on the mixed basis or federal principle will be inadequate to protect us in a contest with our western people; whatever it might do in Maryland. Our west is sui
                                generis. It moves in solid column—& holds up its united patronage as a tempting prize, & sways our
                            counsels with a talismanic wand. How long—how often—how near—have I witnessed the truth of this remark!! If the federal
                            principle be just, why not in the popular branch here—as well as in the federal government? The West gave us the Senate—because they know they will hereafter with encreased numbers renew the combat, & bear us down. The only way to
                            bring them to reasonable terms is to meet them now, when we are relatively strong—&
                            forces to speak one united voice. If we speak like one man—in favor of the mixed basis in the popular branch, &
                            get a majority—then we shall have something to yield—then we might give Mr. Lee’s Mr. Marshall’s proposition to
                            conciliate & harmonize. As a minority our proposals are not respected: & as long as Eastern Virginia is
                            divided, the West hopes & expects to bear us down altogether in the end. The people are operating on their
                            delegates, & in a little time will settle the question: & being in motion, their course cannot be arrested.
                            These are my views—& for the freedom of my expression—I hope you will excuse me. I know you will. All eyes are
                            turned upon you—& every step you take & every word you utter are watched by the whole state. If it once
                            gets out upon good authority that you go for the white basis, in the Lower House—the Eastern party, in my opinion will
                            give up in despair. The ablest men in that party are now in the greatest anxiety, least they may lose several of their
                            votes—before the great movements in the body of the people can reach the seat of government. I may be wrong—& if
                            you should finally vote for the white Basis in the popular branch, I shall suppose I am—for what is my judgment in
                            comparison with yours. But I have thought it not amiss to apprize you of the circumstances herein detailed—and if in
                            stating them—I have mingled my humble opinions, I beg you to ascribe it, to my great interest in the subject, &
                            my perfect confidence in your friendship. Most resy. yours
                        
                        
                            
                                Jos: C: Cabell.
                            
                        
                    